Exhibit 10.2

EXECUTION VERSION

FIRST AMENDMENT TO

AMENDED & RESTATED REAL ESTATE SALE AGREEMENT

THIS FIRST AMENDMENT TO REAL ESTATE SALE AGREEMENT (this “Amendment”) is made as
of the 13th day of February, 2015, by and between the parties listed on Schedule
1A attached hereto (each, a “Seller” and collectively, “Sellers”), American
Realty Capital Hospitality Portfolio Member LP, a Delaware limited partnership
(successor by conversion to American Realty Capital Hospitality Portfolio
Member, LLC, “Original Purchaser”), and each of the purchasers listed on
Schedule 1B attached hereto (together with Original Purchaser, individually or
collectively as the context may require, “Purchaser”).

RECITALS

A. WHEREAS, Sellers and Purchaser entered into that certain Amended & Restated
Real Estate Sale Agreement dated as of November 11, 2014 (the “Sale Agreement”),
which Sale Agreement amended and restated that certain original Real Estate Sale
Agreement dated as of May 23, 2014 between Seller and Original Purchaser;
capitalized terms used but not defined in this Amendment have the meanings
ascribed thereto in the Sale Agreement;

B. WHEREAS, Sellers and Purchaser entered into that certain Letter Agreement
Regarding Financial Statements dated as of September 18, 2014 (the “Letter
Agreement”);

C. WHEREAS, Sellers and Purchaser now desire to amend the Sale Agreement and the
Letter Agreement in accordance with the terms set forth in this Amendment.

NOW, THEREFORE, in consideration of the above Recitals, the mutual covenants and
agreements herein set forth and the benefits to be derived therefrom, and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, Purchaser and Sellers agree as follows:

1. PURCHASE PRICE. Clauses (ii) and (iii) of Section 2 of the Sales Agreement
are hereby amended to reflect Purchaser’s and Sellers’ agreement that at Closing
Sellers shall receive $347,298,021.00 in Class A Units in First Pool Purchaser
Holdco and $99,799,180.00 in Class A Units in Second Pool Purchaser Holdco.

2. CLOSING DATE. Section 4.1 of the Sale Agreement is hereby deleted in its
entirety and replaced with the following:

“4.1. Closing Date. The closing of the transaction (that is, the payment of the
Purchase Price pursuant to a so-called “New York style” closing, the transfer of
title to the Property, and the satisfaction of all other terms and conditions of
this Agreement with respect to the Property) (the “Closing”) shall occur through
escrow at 4:00 p.m. (New York time) on February 27, 2015, or at such later date
as the Closing may be adjourned or extended in accordance with the express terms
of this Agreement (the “Closing Date”) at the New York, New York office of
Goodwin Procter LLP, or such other place as Sellers and Purchaser shall agree in
writing. Notwithstanding anything herein to the



--------------------------------------------------------------------------------

contrary, (A) Sellers and Purchaser hereby agree that in order to facilitate the
closing of certain defeasance transactions necessary to consummate the
acquisition of the Property, (i) all documents necessary to effectuate the
Closing shall be executed and in escrow no later than 5:00 p.m. (New York time)
on the date that is two (2) Business Days prior to the Closing Date (provided,
however, that if a party unintentionally fails to execute and deliver any such
documents into escrow on such date but such documents are executed and delivered
into escrow on or prior to the Closing Date, then such failure shall not be a
default hereunder), and (ii) Purchaser shall fund the balance of the Cash
Consideration and any other amounts necessary to effectuate the Closing into
escrow no later than 11:00 a.m. (New York time) on the date that is one
(1) Business Day prior to the Closing Date (provided that the Closing Statement
has been delivered by the Sellers in accordance with Section 4.2.9 and
Section 4.4), and (B) in no event shall the Closing Date be adjourned or
extended to a date later than February 27, 2015 without the consent of Sellers.
For the avoidance of doubt, the provisions of Section 7.1 and 7.2 shall apply if
the Closing does not occur on or prior to any then-scheduled Closing Date and
such date is not properly and timely extended in accordance with the terms
hereof. Sellers may elect, by written notice to Purchaser and without the
consent of Purchaser, to defer the Closing pursuant to Sellers’ rights set forth
in Section 3.1.3, Section 7.1.1, Section 7.1.2, and Section 7.3.”

3. CLOSING PRORATIONS AND ADJUSTMENTS. The first sentence of Section 4.4 of the
Sale Agreement is hereby amended by replacing the words “three (3) Business
Days” with the words “four (4) Business Days”.

4. TRANSACTION COSTS. Section 4.5 of the Sale Agreement is hereby deleted in its
entirety and replaced with the following:

“4.5. Transaction Costs. Purchaser shall pay, or reimburse Sellers for, as
applicable, (i) all of the premiums for the Owner’s Policies and any extended
coverages thereunder or endorsements thereto and all title search, survey, and
closing fees and costs with respect thereto (including, without limitation any
Updated Surveys or Updated Title Commitments), in each case, obtained by
Purchaser, (ii) all recording charges for instruments of conveyance, (iii) all
mortgage taxes, documentary stamps or similar charges imposed on any financing
obtained by Purchaser in connection with the transactions contemplated hereby,
(iv) all costs and expenses of the Debt Assumption (including, without
limitation, (a) any costs, fees or charges of the lender(s) of the Assumed Debt
from time to time (as applicable, the “Lender”), (b) mortgage taxes, documentary
stamp or similar charges, and (c) any assumption fee, rating agency fees,
servicer fees or attorneys’ fees for the rating agencies and the servicer),
regardless of whether the Debt Assumption is actually consummated (for the
avoidance of doubt, Purchaser shall not be responsible for any costs or expenses
incurred by Sellers in connection with the Debt Assumption, whether or not the
Debt Assumption is consummated), (v) all costs and expenses of obtaining new
Franchise Agreements for each Hotel Asset, including any franchise application
fees, attorneys’ fees of the applicable franchisors and any property improvement
plan costs (the “Replacement Franchise Agreements”), whether or not the same are
actually obtained, (vi) all costs of third-party reports ordered by Purchaser
and the costs of obtaining reliance by Purchaser on any third party-reports
obtained by Sellers or Lender in connection with the Assumed

 

-2-



--------------------------------------------------------------------------------

Debt, regardless of whether the Debt Assumption is consummated, (vii) all costs
of Purchaser’s broker, if any, (viii) one-half (1/2) of any transfer taxes,
documentary stamps, bulk sales tax or similar charges imposed upon the transfer
of the Real Properties or Personal Property, (ix) one-half (1/2) of Escrowee’s
escrow fees, and (x) one-half (1/2) of the fees of KPMG LLP incurred in
connection with the preparation of state transfer tax documentation. Each Seller
shall pay (a) one-half (1/2) of any transfer taxes, documentary stamps, bulk
sales tax or similar charges imposed upon the transfer of its Real Properties or
Personal Property, (b) its Pro Rata Share of one-half (1/2) of Escrowee’s escrow
fees, (d) any breakage or spread maintenance costs under any debt encumbering
its Hotel Assets, (e) all of the costs and expenses incurred by the ground
lessor (“Ground Lessor”) in granting its consent to the Ground Lease Assignment
(the “Ground Lessor Consents”) of such Seller’s Ground Lease(s) and any costs or
expenses associated with any fee, concession or modification of any of the
Ground Leases required by the Ground Lessor thereunder as a condition to
granting its consent up to a maximum of $25,000.00 per Ground Lease (it being
understood that Purchaser shall not be obligated to pay any excess), (f) all
costs of Seller’s broker, if any, and (g) one-half (1/2) of the fees of KPMG LLP
incurred in connection with the preparation of state transfer tax documentation.
Sellers and Purchaser shall, however, be responsible for the fees of their
respective attorneys and Purchaser shall be responsible for all costs related to
its due diligence and inspection of the Property. This Section 4.5 shall survive
the Closing and any termination of this Agreement.”

5. IMMEDIATE REPAIRS. Section 12.9 of the Sale Agreement is hereby deleted in
its entirety and replaced with the following:

“12.9. Immediate Repairs. Sellers shall fully repair or remediate the conditions
necessitating immediate repairs or remediation, as applicable, at the Hotel
Assets described in Exhibits A-15 (Fairfield Inn & Suites Atlanta Vinings, GA),
A-25 (Hampton Inn Chattanooga, TN), A-49 (Holiday Inn Charleston, SC), and A-51
(Homewood Suites Boston Peabody, MA), and shall bring the affected rooms and
public spaces at such Hotel Assets back in service prior to Closing, provided
that Purchaser’s inspector shall have the right to inspect any required work,
and Seller shall provide Purchaser with reasonable evidence of expenditures for
such required work no later than December 15, 2014. For the avoidance of doubt,
the expenditures required to remediate the conditions at the Hotel Asset
described in Exhibit A-49 (Holiday Inn Charleston, SC) shall not be included in
the capital expenditures required pursuant to Sections 12.1.1 through 12.1.4.
Sellers and Purchaser hereby agree that as of February __, 2015, each of the
Hotel Assets listed in the first sentence of this Section 12.9 has been fully
remediated for purposes of this Section 12.9 and that Sellers have complied in
full with their obligations under this Section 12.9, other than Sellers’
obligation to replace the make-up air unit at the Hotel Asset described in
Exhibit A-51 (Homewood Suites Boston Peabody, MA), which work cannot be
completed prior to Closing due to snow cover and for which Sellers hereby agree
to provide Purchaser with a credit against the Purchase Price of Twenty-Five
Thousand and No/100ths Dollars ($25,000.00), and Sellers have no remaining
obligation to make any other repairs or perform any remediation to such Hotel
Assets pursuant to this Section 12.9 so long as Sellers provide Purchaser with
such credit.”

 

-3-



--------------------------------------------------------------------------------

6. HOTEL TAXES. Purchaser is not assuming any liability for hotel occupancy,
sales or use taxes with respect to the operation of any Hotel Asset for periods
prior to the Closing Date.

7. LETTER AGREEMENT. Section 2 of the Letter Agreement is hereby deleted in its
entirety and replaced with the following:

“a. prepare and provide to the Recipient Parties (i) unaudited condensed
consolidated balance sheets of Grace and its subsidiaries as of March 31, 2014
and December 31, 2013 (“QE1”), the related unaudited condensed consolidated
statements of operations and comprehensive loss and cash flows for the
three-month periods ended March 31, 2014 and 2013, and the unaudited condensed
consolidated statement of changes in equity for the three-month period ended
March 31, 2014, (ii) unaudited condensed combined consolidated balance sheets of
Grace and WNT and, in each case, consolidated with their respective subsidiaries
as of June 30, 2014 and December 31, 2013 (“QE2”), the related unaudited
condensed combined consolidated statements of operations and comprehensive loss
for the three- and six-month periods ended June 30, 2014 and 2013, and the
unaudited condensed combined consolidated statement of changes in equity for the
six-month period ended June 30, 2014 and the unaudited condensed combined
consolidated statements of cash flows for the six-month periods ended June 30,
2014 and 2013, (iii) unaudited condensed combined consolidated balance sheets of
Grace and WNT and, in each case, consolidated with their respective subsidiaries
as of September 30, 2014 and December 31, 2013 (“QE3”), the related unaudited
condensed combined consolidated statements of operations and comprehensive loss
for the three- and nine-month periods ended September 30, 2014 and 2013, and the
unaudited condensed combined consolidated statement of changes in equity for the
nine-month period ended September 30, 2014 and the unaudited condensed combined
consolidated statements of cash flows for the nine-month periods ended
September 30, 2014 and 2013, (QE1, QE2 and QE3 collectively the “Quarterly
Financials”), and (iv) the audited combined consolidated balance sheets of Grace
and WNT and, in each case, consolidated with their respective subsidiaries as of
December 31, 2014 and December 31, 2013 and the related audited combined
consolidated statements of operations and comprehensive loss, changes in equity,
and cash flows for each of the three years in the period ended December 31, 2014
(such financial statements, collectively, the “2014 Annual Financials”), in the
case of each of (i) through (iv), in the manner required by Item 9.01(a) of Form
8-K of the SEC;

b. consent to the incorporation (whether directly or by incorporation by
reference by reference) of the Quarterly Financials and/or the 2014 Annual
Financials in any subsequent Form 8-Ks filed by ARCH with the SEC or in any
amendment of the June 2 8-K, and such subsequent Form 8-Ks or the Registration
Statement (collectively, the “SEC Filings”);

 

-4-



--------------------------------------------------------------------------------

c. request that E&Y consent to the incorporation by reference of E&Y’s report
with respect to the Quarterly Financials and/or the 2014 Annual Financials in
the Registration Statement and any amendment to the Registration Statement; and

d. provide ARCH with any new information that has come into the possession of
the Providing Parties after the applicable date of the Quarterly Financials
and/or the 2014 Annual Financials that the Providing Parties believe would make
the disclosures therein, as applicable, materially misleading or materially
inaccurate.”

8. MISCELLANEOUS.

8.1 Continued Force and Effect. Purchaser and Sellers hereby ratify and confirm
that all of the terms and provisions of the Sale Agreement are and shall remain
in full force and effect without change except as otherwise expressly and
specifically modified by this Amendment.

8.2 Governing Law. This Amendment shall be governed and interpreted in
accordance with the laws of the State of New York.

8.3 Signatures. Handwritten signatures to this Amendment transmitted by telecopy
or electronic transmission (for example, through use of a Portable Document
Format or “PDF” file) shall be valid and effective to bind the party so signing.
Each party agrees to promptly deliver to the other party an executed original of
this Amendment with its actual signature, but a failure to do so shall not
affect the enforceability of this Amendment, it being expressly agreed that each
party to this Amendment shall be bound by its own telecopied or electronically
transmitted handwritten signature and shall accept the telecopied or
electronically transmitted handwritten signature of the other parties to this
Amendment.

8.4 Counterpart Signatures. This Amendment may be signed in any number of
counterparts each of which shall be deemed to be an original and all of which
taken together shall constitute one and the same instrument.

 

-5-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, Sellers and Purchaser have executed and delivered this
Amendment as of the day and year first above written.

 

SELLERS: W2007 EQUITY INNS REALTY, LLC, a Delaware limited liability company By:
WNT Mezz I, LLC, a Delaware limited liability company, its Managing Member By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager

W2007 EQUITY INNS REALTY, L.P., a

Delaware limited partnership

By: W2007 Equity Inns Realty Gen-Par, LLC, a Delaware limited liability company,
its General Partner By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager W2007 EQI DALTON PARTNERSHIP,
L.P., a Tennessee limited partnership By: W2007 EQI Financing Corporation VI, a
Tennessee corporation, its General Partner By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager

[Signatures continue on following page]



--------------------------------------------------------------------------------

W2007 EQI HOUSTON PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007
EQI FL Corporation, a Tennessee corporation, its General Partner By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager W2007 EQI CARLSBAD
PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007 EQI Carlsbad
Corporation, a Tennessee corporation, its General Partner By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager W2007 EQI HI AUSTIN
PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007 EQI HI Austin
Corporation, a Tennessee corporation, its General Partner By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager

[Signatures continue on following page]



--------------------------------------------------------------------------------

W2007 EQI NAPERVILLE PARTNERSHIP, L.P., a Tennessee limited partnership By:
W2007 EQI Naperville Corporation, a Tennessee corporation, its General Partner
By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager W2007 EQI COLLEGE STATION
PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007 EQI College Station
Corporation, a Tennessee corporation, its General Partner By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager W2007 EQI EAST LANSING
PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007 EQI FL Corporation,
a Tennessee corporation, its General Partner By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager

[Signatures continue on following page]



--------------------------------------------------------------------------------

W2007 EQI INDIANAPOLIS PARTNERSHIP, L.P., a Tennessee limited partnership By:
W2007 EQI Indianapolis Corporation, a Tennessee corporation, its General Partner
By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager W2007 EQI KNOXVILLE
PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007 EQI Knoxville
Corporation, a Tennessee corporation, its General Partner By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager W2007 EQI MILFORD
CORPORATION, a Tennessee corporation By: W2007 EQI Milford Corporation, a
Tennessee corporation, its General Partner By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager

[Signatures continue on following page]



--------------------------------------------------------------------------------

W2007 EQI ORLANDO 2 PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007
EQI FL Corporation, a Tennessee corporation, its General Partner By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager W2007 EQI URBANA PARTNERSHIP,
L.P., a Tennessee limited partnership By: W2007 EQI FL Corporation, a Tennessee
corporation, its General Partner By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager W2007 EQI RIO RANCHO
PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007 EQI FL Corporation,
a Tennessee corporation, its General Partner By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager

[Signatures continue on following page]



--------------------------------------------------------------------------------

W2007 EQI LOUISVILLE PARTNERSHIP, L.P., a Tennessee limited partnership By:
W2007 EQI Financing Corporation VI, a Tennessee corporation, its General Partner
By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager W2007 EQI AUGUSTA
PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007 EQI FL Corporation,
a Tennessee corporation, its General Partner By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager W2007 EQI ORLANDO
PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007 EQI Orlando
Corporation, a Tennessee corporation, its General Partner By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager

[Signatures continue on following page]



--------------------------------------------------------------------------------

W2007 EQI SEATTLE PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007
EQI FL Corporation, a Tennessee corporation, its General Partner By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager W2007 EQI JACKSONVILLE
PARTNERSHIP I, L.P., a Tennessee limited partnership By: W2007 EQI Financing
Corporation VI, a Tennessee corporation, its General Partner By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager W2007 EQI ASHEVILLE
PARTNERSHIP, L.P., a Tennessee limited partnership By: W2007 EQI Financing
Corporation VI, a Tennessee corporation, its General Partner By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager

[Signatures continue on following page]



--------------------------------------------------------------------------------

W2007 EQI SAVANNAH 2 PARTNERSHIP, L.P., a Tennessee limited partnership By:
W2007 EQI FL Corporation, a Tennessee corporation, its General Partner By:

/s/ Todd P. Giannoble

Name: Todd P. Giannoble Title: President & Manager

[Signatures continue on following page]



--------------------------------------------------------------------------------

PURCHASER: American Realty Capital Hospitality Portfolio Member, LP, a Delaware
partnership By: American Realty Capital Hospitality Portfolio Member GP LLC, its
general partner By:

American Realty Capital Hospitality

Operating Partnership, L.P., its sole member

By: American Realty Capital Hospitality Trust,

Inc., its general partner

By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: President & Chief Executive Officer

 

ARC Hospitality Portfolio I Owner, LLC, a Delaware limited liability company By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: President & Chief Executive Officer ARC
Hospitality Portfolio I BHGL Owner, LLC, a Delaware limited liability company
By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: President & Chief Executive Officer

ARC Hospitality Portfolio I PXGL Owner, LLC,

a Delaware limited liability company

By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: President & Chief Executive Officer

ARC Hospitality Portfolio I GBGL Owner, LLC, a Delaware limited liability
company

By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: President & Chief Executive Officer



--------------------------------------------------------------------------------

ARC Hospitality Portfolio I NFGL Owner, LLC, a Delaware limited liability
company By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: President & Chief Executive Officer ARC
Hospitality Portfolio I MBGL 1000 Owner, LLC, a Delaware limited liability
company By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: President & Chief Executive Officer ARC
Hospitality Portfolio I MBGL 950 Owner, LLC, a Delaware limited liability
company By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: President & Chief Executive Officer ARC
Hospitality Portfolio I NTC Owner, LP, a Delaware limited partnership

By: ARC Hospitality Portfolio I NTC Owner GP,

LLC, its general partner

By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: President & Chief Executive Officer ARC
Hospitality Portfolio I DLGL Owner, LP, a Delaware limited partnership

By: ARC Hospitality Portfolio I NTC Owner GP,

LLC, its general partner

By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: President & Chief Executive Officer ARC
Hospitality Portfolio I SAGL Owner, LP, a Delaware limited partnership By: ARC
Hospitality Portfolio I NTC Owner GP, LLC, its general partner



--------------------------------------------------------------------------------

By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: President & Chief Executive Officer ARC
Hospitality Portfolio II Owner, LLC, a Delaware limited liability company By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: President & Chief Executive Officer ARC
Hospitality Portfolio II NTC Owner, LP, a Delaware limited partnership

By: ARC Hospitality Portfolio II NTC Owner GP,

LLC, its general partner

By:

/s/ Jonathan Mehlman

Name: Jonathan Mehlman Title: President & Chief Executive Officer